Motion by petitioner to dispense with printing denied, without costs, and without prejudice to renewal. The motion is premature. A proceeding to review the determination of the respondent, Commissioner of Motor Vehicles, must be initiated at Special Term. (Civ. Prac. Act, § 1287.) The Special Term may then determine the proceeding or, under certain circumstances, transfer it to this court. (Civ. Prac. Act, § 1296, subd. 7.) From the papers submitted it does not appear that any proceeding has been commenced at Special Term or that this court presently has any jurisdiction. If petitioner subsequently should make an application for leave to proceed as a “poor person”, the papers thereon should comply with the relevant statutory provisions. (Civ. Prac. Act, §§ 196, 558; Rules Civ. Prac., rules 35, 36.) Present — -Nolan, P. J., Adel, Wenzel, MaeCrate and Murphy, JJ.